Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered on or about October 25, 1991, which, insofar as appealed from, denied defendant’s motion for partial summary judgment on his first and second counterclaims for unpaid commissions and for summary judgment dismissal as to certain causes of action of the complaint, unanimously affirmed, with costs.
In this action brought to recover damages for an alleged *438breach of an employment agreement, defendant counterclaimed for commissions allegedly due. The court properly denied defendant’s motion for summary judgment seeking dismissal of certain causes of action because plaintiff’s officer’s averments raise issues of fact as to whether defendant orally agreed to be bound by the terms of an unsigned written agreement containing a restrictive covenant, and whether its customer lists are entitled to trade secret protection (Props For Today v Kaplan, 163 AD2d 177). Furthermore, since defendant’s actions and loyalty to the company are in sharp dispute, the court correctly denied defendant’s request for partial summary judgment on his first two counterclaims (see, Defler Corp. v Kleeman, 19 AD2d 396, 404, affd 19 NY2d 694). Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Kassal, JJ.